NUMBERS 13-21-00196-CR & 13-21-00197-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


PATRICIA DIANNE JOHNSON,                                                      Appellant,

                                                v.

THE STATE OF TEXAS,                                                             Appellee.


                     On appeal from the 24th District Court
                           of DeWitt County, Texas.


                           MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Silva
                 Memorandum Opinion by Justice Hinojosa

       A jury found appellant Patricia Dianne Johnson guilty of injury to a child causing

serious bodily injury to a child fourteen years of age or younger, a first-degree felony, see

TEX. PENAL CODE ANN. § 22.04(e), and aggravated assault with a deadly weapon, see id.

§ 22.02, a second-degree felony. The jury sentenced Johnson to two concurrent

sentences of fifteen years’ incarceration in the Texas Department of Criminal Justice,
Institutional Division.

        By two issues, Johnson argues the evidence was insufficient to show that she

intentionally or knowingly (1) intended to cause serious bodily injury to a child, her niece

T.D. 1, or (2) intended to scare her nephew A.M. by use or exhibition of a deadly weapon.

We affirm.

                                          I.      BACKGROUND

        Trial began on June 9, 2021. The following witnesses testified.

A.      T.D.

        T.D. testified that Johnson is her maternal aunt. At the time of the incident made

the basis of these charges, T.D. was thirteen years old and living in a family violence

shelter with her brother A.M. and mother Pamela Johnson (Pamela). 2 T.D. recalled that

her mother called Johnson on the morning of August 25, 2018, and asked if she, her

children, and Pamela’s friend Marion Kuykendall could go visit her home. Johnson

agreed. When T.D. arrived with her family, she and her brother went inside the home

while her mother stayed outside visiting with Johnson and Kuykendall.

        T.D. testified that she and A.M. were both sitting on the couch using their

respective phones when they began arguing and “trash-talking” each other, cussing and

calling each other names. At that moment, Johnson walked in and heard A.M. call T.D. a

derogatory term. Johnson admonished A.M. for speaking to T.D. that way. In response,



        1 We use initials to protect the identities of the minors. See Salazar v. State, 562 S.W.3d 61, 63
n.1 (Tex. App.—Corpus Christi–Edinburg 2018, no pet.) (noting that the comment to Texas Rule of
Appellate Procedure 9.8 does “not limit an appellate court’s authority to disguise parties’ identities in
appropriate circumstances . . .”).

        2   We will refer to this witness by her first name as she shares the same surname as the appellant.
                                                      2
A.M. began using similar language against Johnson. The fight between A.M. and Johnson

escalated. T.D. stated that Johnson became angry and ultimately pulled a shotgun from

behind the table near the front door. Johnson then put the gun against A.M.’s forehead.

T.D. testified that A.M. began crying. T.D. was attempting to record what was happening

on her phone. 3 She then looked down at her phone and “heard a noise go off.” She looked

up from her phone, saw smoke, and realized that her leg was hurting. She “pulled up [her]

shorts . . . and [she] looked at [her] leg, and there was a hole in [her] leg.” T.D. had been

shot. The gun wound was at the top of her thigh, approximately the size of a golf ball,

burning, and bleeding.

       T.D. recalled that her mother rushed into the home at that time and “start[ed]

freaking out.” T.D. remembered that Johnson gathered sheets to stop and clean the flow

of blood. T.D. stated that she laid down for about ten minutes until law enforcement

arrived. She recalled an officer wrapping a tourniquet around her leg to slow the bleeding.

T.D. testified that she was transported to University Hospital in San Antonio via Life Flight,

where she spent nearly a month in recovery. She had to re-learn to walk because the

gunshot wound damaged the muscles in her thigh. She used a walker to ambulate for

weeks and now has an 8-inch scar from the wound. She testified that, three years later,

she still has pain in her leg.

       T.D. stated that, at the hospital, she and A.M. agreed that they had to cover up

what really occurred because they did not want Johnson to get into trouble.




       3   T.D. reported that she later deleted this video because she did not want to re-live the occurrence.
                                                      3
B.    Susannah Nicholson, M.D.

      Susannah Nicholson, M.D. is an associate professor of trauma surgery and critical

care at the University of Texas Health Science Center in San Antonio, Texas. Dr.

Nicholson was the physician on call when T.D. arrived at University Hospital via Life

Flight. Dr. Nicholson testified that there was an immediate concern about T.D.’s blood

loss given that the wound was near her femoral artery and femoral vein. Dr. Nicholson

stated that T.D. had a CT scan which “showed a number of pellets in the thigh . . . around

the blood vessels.” The medical team determined that a pellet had traveled through her

vein, into the vena cava into her heart, and lodged into the periphery of her lung. The

medical team then performed an angiogram to better assess any damage to T.D.’s blood

vessels from the shotgun pellets.

      Dr. Nicholson performed the initial debriding surgery to clean and wash T.D.’s

gunshot wound. Dr. Nicholson removed the actual shotgun casing, which measured at

10-by-15-by-12 centimeters, and all devitalized or dead tissue. She acknowledged that

this gunshot wound created a “substantial risk of death,” “serious permanent

disfigurement,” or “protracted loss or impairment of the function of any bodily member or

organ.” Dr. Nicholson testified that T.D. ultimately needed six or seven surgeries during

her hospital stay to continue to debride the wound. She also stated that T.D. received

physical therapy, occupational therapy, and psychiatric counseling during her stay.

C.    A.M.

      A.M. testified that he was fourteen years old at the time of the incident. His family

went to visit his aunt, Johnson. He recalled that he and his sister entered his aunt’s home


                                            4
and sat on a couch together. Both were on their phones playing games when he and his

sister began to bicker. His mother came in to stop the argument but then returned outside;

the siblings began bickering again. A.M. stated that Johnson then came in and heard him

call his sister names. Johnson scolded him and he began arguing with Johnson directly.

A.M. recalled that the fight with his aunt “escalated” and she grabbed a gun from behind

the door. He stated, “[s]he walked up to me and put it to the top of my forehead . . . and

then cocked it back.” He remembered seeing her finger on the trigger, as the gun was

only two feet away from his line of vision. A.M. stated that at that moment his mother

began walking back into the home. A.M. used that distraction to slap the barrel of the gun

down. The gun subsequently went off and T.D. was shot. A.M. recalls that his sister began

screaming in pain. He said that he tried to run to his mother but that Johnson blocked and

“charg[ed]” at him, grabbing his throat. He recalls his aunt choking him until he could

escape and run outside.

       A.M. stated that later, at the police station, his mother asked him to lie to the police.

“She said to act like I was just playing with a gun, that I was playing with a gun and I shot

[T.D.].” A.M. stated that he feels responsible for his sister getting shot because he

“shouldn’t have put her in that position.”

D.     Pamela Johnson

       Pamela, the mother of T.D. and A.M., testified that she comes from a large family—

seven boys and three girls. She stated that Johnson is her second oldest sister and is

approximately ten years older than her. She also shared that, prior to these events,




                                               5
Johnson was her best friend too.

         Pamela was living in a domestic violence shelter with her children at the time of

the shooting. She recalled that she wanted to take a break from the shelter’s “locked-

down” environment to relax for the day, so she called Johnson to see if they could visit

her: Johnson lived in a trailer home in the country and had horses that her children liked

to see. Johnson agreed, so Pamela asked her friend Kuykendall for a ride to her sister’s

house. She and Kuykendall took a “few beers” to sit outside under the shade of trees to

relax.

         Pamela recalled that when they arrived, the children went inside with their phones

to watch television. She and Kuykendall stayed outside, setting up chairs and a picnic

blanket. Later, Pamela went into the house and was shocked to see her sister holding a

shotgun to her son’s head. Pamela testified that Johnson seemed to be “in a trance” so

she called her sister’s name three times. The first and second times Pamela called her

name, Johnson did not respond. Pamela stated that she “didn’t want to just touch

[Johnson] because [she] was scared that the gun would go off.” The third time Pamela

called Johnson’s name, Johnson looked at Pamela. When Johnson looked toward

Pamela, A.M. slapped the gun down and the gun went off, injuring T.D.

         Pamela admitted that she told her children and Johnson to lie about what

happened to the police because she loved her sister and did not want her to be in trouble.

She testified that Johnson had been recently widowed and was still grieving. She also

revealed that A.M. had ADHD and oppositional defiance disorder, conditions for which he

was taking medication. These diagnoses mean that A.M. is sometimes prone to


                                             6
aggressive outbursts and can struggle to control his behavior or language.

E.        James Cockroft

          James Cockroft, deputy sheriff for the DeWitt County Sheriff’s Office, testified that

he received a call that a “[thirteen]-year-old female had been shot in the leg with a .22” at

approximately 4:30 p.m. on August 25, 2018. When he arrived, he saw two individuals on

the porch. He entered the premises, saw T.D lying on the floor holding her bleeding leg,

and immediately took his tourniquet out and applied it to her leg. After EMS arrived and

prepared T.D. for her flight to San Antonio, Cockroft re-entered the home and secured

the shotgun for evidence. He stated that the “shotgun had a recently fired round” because

when he opened the firearm, he saw a small amount of smoke emanating from it and a

spent casing. He placed the firearm in the back of his vehicle for transport to the sheriff’s

office.

          Cockroft explained how the shotgun operated through his testimony. He testified

that you cannot shoot the gun without pulling the hammer back. When the prosecutor

asked, “And then after I pull the hammer back, if I truly want to shoot the gun, I pull the

trigger?”, he answered, “That’s correct.” Cockroft stated that he knew that T.D.’s gunshot

wound did not result from an accidental shooting because of the angle of her wound.

F.        Nicole Carver

          Nicole Carver, an investigator for the Texas Department of Family and Protective

Services (CPS), testified that she spoke with Pamela on August 28, 2018, three days

after the incident. She stated that Pamela was initially not forthcoming regarding what

occurred but that that is common because often parents “are too worried that they’re


                                                7
going to get their kids taken [a]way from them.”

       Carver later spoke with Johnson, who explained that Pamela and the children were

visiting her when she came upon T.D. and A.M. fighting. Johnson told Carver that A.M.

“was cussing out his sister and calling her a bitch, a whore, and a motherf[–]cker.”

Johnson told A.M. to “shut up and quit disrespecting his sister.” Johnson “started

threatening him saying that she had a gun” when A.M. allegedly told Johnson “that he

was going to slap the teeth out of her mouth.”

       Carver then told Johnson what A.M. reported to a fellow CPS investigator. Carver

stated that A.M. said that Johnson then picked up the gun in the corner, pointed it at A.M.,

and “pulled the hammer back while it was in his face.” A.M. then reported that:

       . . . [t]he barrel touched his face, and he was a little scared. He said he told
       her to get the barrel/gun out of his face, and then she started cussing at
       him. She got too close, and he grabbed the gun with both of his hands fast,
       and that’s when the gun went off.

       Johnson admitted to Carver that “she didn’t know why it happened like that,” “she

didn’t mean for it to happen like that,” and “[s]he just wanted to scare him.” She also

admitted that she did not like T.D. and A.M. “because they were bad kids.” Johnson told

CPS, “I don’t mess with them kids because they have problems.”

G.     The Jury Charge, Verdict, and Sentencing

       The jury charge gave instructions for two criminal offenses: injury to a child causing

serious bodily injury to a child fourteen years of age or younger, a first-degree felony, and

aggravated assault with a deadly weapon, a second-degree felony. See TEX. PENAL CODE

ANN. § 22.04(e); § 22.02.



                                              8
       For the injury to a child offense, the charge included three definitions of mens rea:

intentionally, knowingly, and recklessly. The charge set forth that “[a] person acts

intentionally, or with intent, with respect to the nature of [his] conduct when it is his

conscious objective or desire to engage in the conduct.” See id. § 6.03(a). It provided

that, “[a] person acts knowingly, or with knowledge, with respect to the nature of his

conduct when he is aware of the nature of his conduct.” See id. § 6.03(b). Finally, it

defined “recklessly” with the following definition:

       A person acts recklessly, or is reckless, with respect to the result of his
       conduct when he is aware of but consciously disregards a substantial and
       unjustifiable risk that the result will occur. The risk must be of such a nature
       and degree that its disregard constitutes a gross deviation from the standard
       of care than an ordinary person would exercise under all the circumstances,
       as viewed from the actor’s standpoint.

See id. at 6.03(c). The aggravated assault charge included only two states of mens rea:

intentionally and knowingly. See id. § 6.03 (a)–(b).

       The jury found Johnson guilty of intentionally or knowingly causing serious bodily

injury to a child fourteen years of age or younger, and of intentionally causing aggravated

assault with a deadly weapon. They sentenced her to two fifteen-year sentences in prison,

which the trial court ordered to be served concurrently.

       Johnson appealed.

                    II.    STANDARD OF REVIEW AND APPLICABLE LAW

       In reviewing the sufficiency of the evidence to support a conviction, we consider

the evidence in the light most favorable to the verdict to determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. Stahmann v. State, 602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson

                                              9
v. Virginia, 443 U.S. 307, 319 (1979)).

       We consider both direct and circumstantial evidence as well as all reasonable

inferences that may be drawn from the evidence. Clayton v. State, 235 S.W.3d 772, 778

(Tex. Crim. App. 2007). Circumstantial evidence is as probative as direct evidence in

establishing guilt, and circumstantial evidence alone can be sufficient to establish guilt.

Nisbett v. State, 552 S.W.3d 244, 262 (Tex. Crim. App. 2018); Temple v. State, 390

S.W.3d 341, 359 (Tex. Crim. App. 2013). “Each fact need not point directly and

independently to the guilt of a defendant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.” Walker v. State, 594

S.W.3d 330, 335 (Tex. Crim. App. 2020) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007)). We resolve any evidentiary inconsistencies in favor of the verdict,

keeping in mind that the jury is the exclusive judge of the facts, the credibility of the

witnesses, and the weight to give their testimony. Walker, 594 S.W.3d at 335; see TEX.

CODE CRIM. PROC. ANN. art. 38.04.

       Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Metcalf v. State, 597 S.W.3d 847, 856 (Tex. Crim.

App. 2020) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). “The

hypothetically correct jury charge accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily

restrict the State’s theories of liability, and adequately describes the particular offense for

which the defendant was tried.” Walker, 594 S.W.3d at 336.




                                              10
      The elements for injury to a child are: (1) a person; (2) intentionally, knowingly, or

recklessly; (3) by an act; and (4) causes serious bodily injury to a child. See TEX. PENAL

CODE ANN. § 22.04(a). “Serious bodily injury” means a bodily injury that creates a

substantial risk of death or that causes death, serious permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ. See id.

§ 1.07(a)(46). For purposes of this offense, a child is defined as a person fourteen years

of age or younger. See id. § 22.04(c)(1).

      The elements for aggravated assault with a deadly weapon are met when: (1) a

person; (2) intentionally or knowingly; (3) threatens imminent bodily injury to another;

(4) and uses or exhibits a deadly weapon during the commission of the assault. See id.

§ 22.02(a). A “deadly weapon” means a firearm or anything manifestly designed, made,

or adapted for the purpose of inflicting death or serious bodily injury. See id.

§ 1.07(a)(17)(A).

                       III.   INTENT TO CAUSE INJURY TO A CHILD

      Johnson argues that the “evidence is insufficient to show that [Johnson’s]

conscious objective in pointing the shotgun at her nephew’s forehead was to shoot and

seriously injury T.D.” She argues that her conviction should be modified to reckless injury

to a child in the second degree instead. See TEX. PENAL CODE ANN. § 22.04(a), (a)(1)(e).

She asserts that she is a woman “in her late 50’s with zero criminal history and her

emotions ran too high when her 14[-]year[-]old [nephew] continued to bully and foul-mouth

his younger sister” in her own home.




                                            11
       The State must prove that Johnson caused T.D.’s serious bodily injury with the

requisite criminal intent. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).

Because injury to a child is a result-oriented crime, the accused acts with intent if it is her

conscious objective or desire to cause the result. See id. (citing Alvarado v. State, 704

S.W.2d 36, 39 (Tex. Crim. App. 1985)). Intent may be inferred from the acts and the words

of the accused, as well as the surrounding circumstances. See Hill v. State, 883 S.W.2d

765, 769 (Tex. App.—Amarillo 1994, pet. ref’d). Transferred intent is recognized in Texas.

See Landrian v. State, 263 S.W.3d 332, 335 (Tex. App.—Houston [1st. Dist.] 2007, rev’d

on other grounds, 268 S.W.3d 532 (Tex. Crim. App. 2008). Transferred intent occurs

when “there is evidence a defendant with the required culpable mental state intends to

injure or harm a specific person but injures or harms a different person . . . .” Id. (quoting

Manrique v. State, 994 S.W.2d 640, 647 (Tex. Crim. App. 1999)); see TEX. PENAL CODE

ANN. § 6.04(b)(2) (“A person is nevertheless criminally responsible for causing a result if

the only difference between what actually occurred and what he desired, contemplated,

or risked is that a different person or property was injured, harmed, or otherwise

affected.”).

       The evidence in the record shows that Johnson told Carver that T.D. and A.M.

“were bad kids,” that she did not like them, and that she did not associate with them

because they had “problems.” Cockroft testified that the firearm at issue, the shotgun,

could not be operated without intentionally cocking the hammer back and pulling the

trigger. A.M. recalled his fight with his aunt “escalating.” He testified that he saw her grab

the shotgun from behind the door, walk up to him, aim the shotgun at his forehead, and


                                              12
cock it back. He also remembered seeing her finger on the shotgun’s trigger, as the gun

was only two feet away from his line of vision. Johnson did not deny that any of this

occurred.

       The evidence also showed that Johnson told Carver that she just wanted to “scare”

A.M. after he rudely insulted both his sister and Johnson with foul language. Johnson

explained that “she didn’t know why it happened like that, and she didn’t mean for it to

happen like that.” Further, Pamela reported that it seemed like her sister was in a “trance”

and that she had to call Johnson’s name three times before she responded. We also

acknowledge that Johnson had no previous criminal history and was grieving the death

of her husband, whom she lost two years prior to the incident. However, we are required

to resolve any evidentiary inconsistencies in favor of the verdict, deferring to the jury as

the exclusive judge of the facts, the credibility of the witnesses, and the weight to give

their testimony. Walker, 594 S.W.3d at 335; see TEX. CODE CRIM. PROC. ANN. art. 38.04.

       Giving deference to the jury’s resolution of the evidence, we hold that a rational

trier of fact could have found that Johnson intentionally or knowingly acted to injure A.M.

beyond a reasonable doubt. See Stahmann, 602 S.W.3d at 577; Jackson, 443 U.S. at

319. The jury could have found that Johnson acted knowingly or intentionally when she

aimed the firearm at A.M., cocked the hammer, and put her finger on the trigger. Under

the doctrine of transferred intent, she is still culpable for seriously injuring T.D. instead.

See Manrique, 994 S.W.2d at 647. “The injury to a child statute requires that the accused

intend bodily injury generally—it does not require the State to prove that the accused

intended the specific injury that resulted or that the accused had knowledge that the exact


                                             13
injury would result.” Kolb v. State, 523 S.W.3d 211, 216 (Tex. App.—Houston [14th Dist.]

2017, pet. ref’d). We overrule this issue.

         IV.    INTENT TO CAUSE AGGRAVATED ASSAULT WITH A DEADLY WEAPON

       By her second issue, Johnson argues that the evidence is insufficient to establish

that she intended to threaten A.M. with imminent bodily injury with her shotgun. She

contends that she acted with recklessness, not intention, and that her conviction should

be modified to the third-degree felony of deadly conduct instead. See TEX. PENAL CODE

ANN. § 22.05(a). Deadly conduct occurs when a person “recklessly engages in conduct

that places another in imminent danger of serious bodily injury.” Id. To prove deadly

conduct, the evidence must show that Johnson placed A.M. in imminent danger of serious

bodily injury by pointing the shotgun at her nephew, regardless of whether she actually

caused any bodily injury. See Ramirez v. State, 976 S.W.2d 219, 227 (Tex. App.—El

Paso 1998, pet. ref’d) (holding that § 22.05 “covers intent which falls short of harming

another; that is, although no physical harm results, the acts are highly dangerous”).

       Johnson, however, admitted that she wanted to “scare” her nephew A.M. to stop

berating his sister by brandishing the firearm. A.M. testified that after his argument with

his aunt escalated, Johnson reached for the shotgun, walked up to him, and pointed it at

his forehead. He saw her cock the gun and put her finger on the trigger. T.D. testified that

her brother was crying when this happened. As we are required to defer to the jury to

weigh and draw reasonable inferences from the evidence, we hold that a rational trier of

fact could have found that Johnson intentionally threatened to cause imminent bodily

injury to A.M. by using or exhibiting a deadly weapon during the commission of the


                                             14
assault. 4 Stahmann, 602 S.W.3d at 577; Jackson, 443 U.S. at 319. We overrule this

issue.

                                          V.       CONCLUSION

         We affirm the trial court’s judgments.


                                                                           LETICIA HINOJOSA
                                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
24th day of March, 2022.




        4 We further note that there is nothing in the record, such as a proposed jury instruction or an oral

request during a charge conference, requesting the lesser-included offense of deadly conduct under
§ 22.05, either. See TEX. PENAL CODE ANN. § 22.05; TEX. R. APP. P. 33.1.


                                                    15